1

2

3

4

5

6                                UNITED STATES DISTRICT COURT
7                                       DISTRICT OF NEVADA
8                                                   ***
9     GEORGE T. LOVELL, JR.,                           Case No. 3:18-cv-00460-MMD-WGC
10                                       Petitioner,
             v.                                                           ORDER
11

12    ISIDRO BACA, et al.,
13                                   Respondents.
14

15          Petitioner has filed an application to proceed in forma pauperis with an attached
16   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1.) The
17   Court finds that petitioner is able to pay the full filing fee of five dollars ($5.00).
18          It is therefore ordered that Petitioner’s application to proceed in forma pauperis
19   (ECF No. 1) is denied. Petitioner shall have thirty (30) days from the date that this order
20   is entered to have the filing fee of five dollars ($5.00) sent to the Clerk of Court. Failure
21   to comply will result in the dismissal of this action.
22          It is further ordered that the Clerk of Court shall send Petitioner two copies of this
23   order. Petitioner is further ordered to make the necessary arrangements to have one
24   copy of this order attached to the check paying the filing fee.
25   ///
26   ///
27

28
1    DATED THIS 5th day of October 2018.

2

3
                                           MIRANDA DU
4                                          UNITED STATES DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                      2
